NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GAGANDEEP SINGH,                                No.    16-72255

                Petitioner,                     Agency No. A205-585-566

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2018**
                             San Francisco, California

Before: SCHROEDER and WATFORD, Circuit Judges, and KORMAN,***
District Judge.

      1. The Immigration Judge (IJ) denied Gagandeep Singh’s claims for asylum

and withholding of removal on the basis of an adverse credibility finding, and the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
                                                                              Page 2 of 3

Board of Immigration Appeals (BIA) upheld that determination. Substantial

evidence supports the BIA’s conclusion. See 8 U.S.C. §§ 1158(b), 1231(b)(3); Lai

v. Holder, 773 F.3d 966, 970 (9th Cir. 2014).

      Singh provided inconsistent evidence regarding the type of medical

treatment that he received after he was allegedly attacked by members of an

opposing political party. See Shrestha v. Holder, 590 F.3d 1034, 1043–44 (9th Cir.

2010) (explaining that agency may consider inconsistencies that under the totality

of circumstances have bearing on petitioner’s veracity). According to Singh, he

was attacked twice after he joined the Mann Party in India, and received medical

treatment for his injuries both times. Initially, Singh testified that he received pills

and a cream after the first attack and stitches and pills after the second attack.

However, that testimony is inconsistent with letters from his doctor, which stated

that he also received injections both times. When confronted with the letters,

Singh changed his testimony and then provided inconsistent explanations for the

inconsistency. Additionally, the doctor’s letters themselves were of questionable

origin. Singh testified that he had lost the doctor’s notes from his visits and that

his father had to bribe the doctor to obtain the letters that he presented.

      The adverse credibility determination is also supported by the IJ’s demeanor

findings. The IJ found that Singh’s demeanor noticeably changed from confident

to uncertain when he was confronted with the doctor’s letters. According to the IJ,
                                                                          Page 3 of 3

Singh’s demeanor did not give the impression that he had suffered a traumatic

event and had difficulty remembering it. Rather, it gave the impression that Singh

was reciting a memorized statement and fabricating explanations when confronted

with inconsistencies. We accord substantial deference to the IJ’s demeanor

findings, especially when they are explained with such specificity. See Shrestha,
590 F.3d at 1041–42.

      Finally, Singh failed to mention many of the death threats that he allegedly

received in his otherwise detailed asylum application. Singh also provided

inconsistent explanations for this omission. While omissions are generally less

probative of credibility than inconsistencies, they may still support an adverse

credibility finding. See Lai, 773 F.3d at 971.

      2. Substantial evidence also supports the BIA’s determination that Singh is

not eligible for relief under the Convention Against Torture. Singh’s claim for

relief is based on the same testimony that the BIA deemed not to be credible. See

Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir. 2003). Additionally, Singh’s

country conditions evidence, which was properly considered by the IJ and the BIA,

does not independently establish his eligibility for relief. See Kamalthas v. I.N.S.,

251 F.3d 1279, 1282–83 (9th Cir. 2001).

      PETITION FOR REVIEW DENIED.